EXHIBIT 10.5




Hawk Biometric Technologies, Inc.

777 South Flagler Dr, Ste 800

West Palm Beach, FL 33401




February 13, 2009

Mr. Michael Mirman

President

Cresta Capital Strategies, LLC

1175 Walt Whitman Road, Suite 100

Melville, NY 11747




Dear Mr. Mirman:

Reference is made to the Investment Banking Agreement (the “Agreement”) executed
June 4, 2008 between Cresta Capital Strategies, LLC (“Cresta”) and Hawk
Biometric Technologies, Inc. (“HAWK”).

The parties hereby agree to amend the Agreement in the following manner:

(a)

Both parties recognize and acknowledge that Cresta continues to provide valuable
services to Hawk, and Hawk would like Cresta to continue to provide such
services on an ongoing basis.




(b)

The parties agree to amend section 2(f) of the Agreement to require HAWK to pay
to Cresta, in addition to the amounts due under the existing section, a monthly
fee of $100,000, payable on the first calendar day of each month following the
completion of the merger contemplated with Explorations Group.   This monthly
fee shall continue throughout the Term of the Agreement.




(c)

The parties agree to amend section 2(f) of the Agreement to require HAWK to pay
Cresta a one time success fee payment of $50,000 to compensate Cresta for the
extensive work performed by it in relation to Hawk’s potential merger with
Explorations Group, receipt of which is acknowledged by Cresta as of the date of
this letter.




(d)

The parties hereby agree to amend section 1(a) to extend the Term of the
Agreement for one additional year, so that the initial Term will expire on
February 13, 2010, subject to any and all of the automatic renewal periods
contained in the Agreement, which shall remain in full force and effect.

 

Sincerely,

                                                                                                

/s/ David Coriaty

 

David Coriaty

 

On Behalf of Hawk Biometric Technologies,

Inc.




Agreed to and accepted by:




/s/ Michael Mirman

 

Michael Mirman

 

On Behalf of Cresta Capital Strategies, LLC

 






